733 N.W.2d 23 (2007)
James PARRISH, Plaintiff-Appellee, and
Kathleen Baughman, Plaintiff,
v.
Steven SHERRILL, Defendant-Appellant, and
Leonard Sherrill, Defendant.
Docket No. 133303. COA No. 263256.
Supreme Court of Michigan.
June 22, 2007.
On order of the Court, the application for leave to appeal the January 18, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARKMAN, J., would grant leave to appeal to consider whether, where plaintiff rejected a $75,000 offer to settle and subsequently was determined to be 99% at fault and received only $3,000 in damages, the trial court abused its discretion by concluding that plaintiff had "improved his position" by the litigation, and was thus entitled to costs as the prevailing party "on the entire record" under MCR 2.625(B)(2).